UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1287



GARY D. HICKS; CLYDE CASEY; JEAN CASEY,

                                           Plaintiffs - Appellants,

          versus


WILSHIRE CREDIT CORPORATION,

                                              Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:06-cv-
02195-RWT)


Submitted:   November 30, 2007            Decided:   January 7, 2008


Before NIEMEYER, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


M. Albert Figinski, John A. Pica, Jr., Michael W. Reed, Thomas P.
Kelly, LAW OFFICES OF PETER G. ANGELOS, PC, Baltimore, Maryland,
for Appellants.    Brian L. Moffet, GORDON, FEINBLATT, ROTHMAN,
HOFFBERGER & HOLLANDER, LLC, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Gary Hicks, Clyde Casey, and Jean Casey appeal the

district court’s order denying their motion to remand and granting

Wilshire Credit Corporation’s Fed. R. Civ. P. 12(b)(6) motion to

dismiss for failure to state a claim upon which relief may be

granted.   We have reviewed the parties’ briefs and the record on

appeal and find no reversible error.      Accordingly, we affirm for

the reasons stated by the district court at the hearing held on

February 26, 2007.    Hicks v. Wilshire Credit Corp., No. 8:06-cv-

02195-RWT) (D. Md. Feb. 26, 2007).     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                            AFFIRMED




                               - 2 -